Citation Nr: 1138842	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-45 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Shannon V. Loverich, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from June 26, 1967, to September 12, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in March 2008 and issued to the Veteran in April 2008 by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in July 2011.  A transcript of the hearing is associated with the claims file.  The Board notes that, while the Veteran is represented by an attorney, he was unrepresented at the hearing, but indicated that he wished to proceed without representation.  At the time of the Board hearing, the Veteran submitted a written statement with a waiver of RO consideration.  38 C.F.R.
§ 20.1304 (2010).

Relevant to the Veteran's of entitlement to service connection for a back disorder, the Board notes that evidence associated with the claims file since the issuance of the prior final denial in October 1967 includes additional service treatment and personnel records, which were received in 2006.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received service treatment and personnel records are relevant to the Veteran's claim of entitlement to service connection for a back disorder as they show complaints of back pain during his hospitalization for a respiratory infection in service.  Therefore, such relate to an in-service event, injury, or disease relevant to the Veteran's claimed back disorder. Therefore, the newly received service treatment and personnel records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the Veteran's claim will be reviewed on a de novo basis.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that his service treatment records are incomplete.  Specifically, he alleges that records of numerous sick call visits he made during service are missing from his service treatment records.  The Veteran testified to his belief that the records were missing because his name was changed in service.  The Board notes that the Veteran's contention that the spelling of his name was changed during service is supported by the personnel records and the official DD214, Report of Transfer or Discharge.  The Veteran's contention is also supported by the fact that he has obtained and submitted copies of service treatment records that were not previously obtained by VA when the Veteran's records were requested in 1967.  Therefore, it is the Board's opinion that another attempt should be made to obtain any outstanding service treatment records for the Veteran.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his back and respiratory disorders since service.  Thereafter, any identified records, to include those from the Detroit, Michigan, VA Medical Center should be obtained for consideration in the Veteran's appeal.

The Board notes that the Veteran was provided with VA examinations in March 2010 in order to adjudicate his service connection claims.  Therefore, following the receipt of any additional records obtained in connection with the above directives, the RO/AMC should review the claims file and then conduct any additionally-indicated development, to include affording the Veteran any additional VA examinations or obtaining any addendum opinions, deemed necessary for the adjudication of his claims. 

Accordingly, the case is REMANDED for the following action:

1.  The National Personnel Records Center (NPRC) should be asked to search for records pertaining to the Veteran under the alternate name spellings provided by the Veteran, as well as under the spelling of the Veteran's name which appears on his DD214.  The search should also be conducted under the Veteran's service number, his VA claims file number, and his Social Security number.  NPRC should search for records of [redacted], [redacted] and records of [redacted], [redacted], and records of [redacted], [redacted].  NPRC should be asked to search under service number US -- --- -70 (the service number that appears on the Veteran's DD214) and under C -- --- -49 (the VA claims file number) and under his Social Security Administration number (SS --- -- --23, which appears on the March 2010 request for the Veteran's personnel records).  

The search should include an attempt to locate any separately-filed dispensary reports from the medical dispensary at the US Army Base at Fort Knox, Kentucky, from June 1967 to August 1967, separately-filed records of hospitalization at Ireland Army Hospital, Fort Knox, Kentucky, from June 1967 to August 1967, and any records of rejection of an attempt by the Veteran to enlist in 1965.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back and respiratory disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Detroit, Michigan, VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the receipt of any additional records obtained in connection with the above directives, the RO/AMC should review the claims file and then conduct any additionally-indicated development, to include affording the Veteran any additional VA examinations or obtaining any addendum opinions, deemed necessary for the adjudication of his claims. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

